South American Gold Corp. 3645 E. Main Street, Suite 119 Richmond,In 47374 June 15, 2012 Bruce McAllister U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Re:South American Gold Corp Form 10-K for the Fiscal Year Ended June 30, 2011 Filed October 17, 2011 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 Response dated May 11, 2012 File No. 000-52156 Dear Mr. McAllister : We are in receipt of your comment letter, dated May 30, 2012, regarding the above referenced filings. To confirm our conversation on June 14, 2012, South American Gold Corp intends to file a response to your comment letter no later than June 25, 2012, and that we would speak about arranging a telephone conversation in reference to the to the correspondence. Based on your recent telephone message, we would like to request if we could speak at 230pm EST on Wednesday. Sincerely, /s/Ray DeMotte Ray DeMotte Chief Executive Officer
